        Case 2:14-cr-00191-JHS Document 117 Filed 03/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                             CRIMINAL ACTION
 WILLIAM BUCCI,                                              NO. 14-191

               Defendant.



                                          ORDER

       AND NOW, this 23rd day of March 2021, upon consideration of Defendant’s Motion to

Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 113), and the Government’s

Response to Defendant’s Motion (Doc. No. 115), it is ORDERED that Defendant’s Motion (Doc.

No. 113) is DENIED.




                                                  BY THE COURT:



                                                  / s / J oel H. S l om s ky
                                                  JOEL H. SLOMSKY, J.
